Case 1:21-cv-22445-KMM Document 43-2 Entered on FLSD Docket 08/23/2021 Page 1 of 3




                               IN THE UNITED STATES DISTRICT COURT
                              F'OR THE SOUTIIERN DISTRICT OF FLORIDA




                                                          Civil Action No.   I :21 -cv   -22445-KMM-LFL
       DONALD J. TRUMP, the Fofi-Fifth president of the
       United Sfates, KELLY VICTORY, AUSTEN
       FLETCI{ER" AMERICAN CONSERVATIVE
       UMON, ANDREW BAGGIANI, MARYSE
       VERONICA JEAN-LOUIS, NAOMI WOLF AND
       FRANK VALENTINE, INDryIDUALLY AND ON
       BEHALF OF THOSE SIMILARLY SITUATED,

                    Plaintiffs,

                v

       YOUTUBE, LLC and SUNDARPICTIAI

                     Defendants.
Case 1:21-cv-22445-KMM Document 43-2 Entered on FLSD Docket 08/23/2021 Page 2 of 3




                                         DICI,ARA't'roN otr conEy LawANDoWSKt
                         I' Corey ll. l,ervrurdowski, declare ftnt tite nrallers sl.ated herein are true ftrd conect   and
          based         upon ny owll personal knowledge, ancl if called to lestily I would state as follows:

                I . I have been a manager for poliriclt cnnrpaigls for approxinrately twenty-{ive            (?5) years.
                2.       During this linre, I havc been involved with hunclreds poliricnl carnpaigns, at tho local,
                         state, and national levels.

                3. Tte can4raigrts I havo rnanaged        involved the coordinalion ofcornmunications botrveen
                         my cnndidate(s) and tlre gcneral olectorate via tolevision, radio, print, and the Intemot.
                4.       I hou. nranaged, or been involved in, potitic*l campaigns whose combined butlges
                         exceeded five hundrcd (500) million dollors.
                5   .    Sontu Carnpnign expenditures were paicl for as a result of filrdraising efforts I ovsrsaw,

                6.       I hou. seen the rapid growh in tho importnnce of cnmmunicating the viows, policies, ancl
                         canrpaign content ofcandidales through social media platforms.
             7.         The   firrt canrpaign that I mnnuged wis at the locsl level, the toral expenditures for
                         lntcmet relaled advertising for nry candidate was less thzur approximately ten (l 0) dollars.
                8.      Twenty-fiveyearslater;whenIwaslhenranagerofpresidentTrump,s20I6primary
                        presidcntial campaign, the total expenditures on socia.l media advertising exceeded fifty
                         (50) million dollars.

             9.         Todoy'r political reality is that maintaining & presence on socinl medi4 with carnpaign
                        related sites on these platforms, has become an essentisl element ofany successful
                        politica.l canrpaign.
                I 0. Any aspirant      for elected office, at any level ofgovenrment, needs to establish a
                        presence on social nredia, and in particular on the thrce ntain platforms: youTubo,
                        Twitter, urd Facebook. (Cornmonly refened to as "Big Tech")
                1   I . l1tute sociat  media platforms are an essential sourcc of knowledge of current affairs          lor
                        the general prrblic and frequenlly constilute the prirnary source ofinformation for the
                        general electorate on political issues arrd candidates.

             1      2.             t
                          mOay voters looking to educate themselves on a political candidate's views would
                        very likely visit one of the above social media platforms.
             I      3   . tfny voter wbo is unable ro locete a canclidate on any social media sites they subscribe
                        to would likely conclude that the candidate might not be a serious candidate for office.
             14. n *y            carnpaign experience, I have lcamed thst voters viewing a can<lidate's profiro on
                        YouTube, Twitteq and Facebook, will expect to find references to a candidate's view on
                        issues, personal background, and endorsetnents.

            I       5   . Research ancl polling have found that these three categorios - political positions,
                        personal history, and endorsements - are quite possibly the three most inrportant oriteria
                        in determining a candidate's viability.
            16.          Ouringmycareer, lhaveseenthepowerofpolitical viewsandconfentofyouTube,
                        Twitler, and Facebook fundamentally alter the entiro landscape ofpolitical campaigns for
                        candidates and voters.

            17.            Previously, expensive advertising campaigns in the mainstream media were used to
                        convey a candidate's messages to voters. However, social nredia plaflorms now offer a
                        free and passive nrearu ofpublic discourse where candidates can convey their views to
                        those   wto visit the candidate's site on the platfornr.
            1    8. m.    power ol this trarrsfornralion in rnessnging in the lntenre{ age can be seel is the
                    remarkable, succssslul effect President Tnrmp had in numerors political campaigns
                    across the country.
Case 1:21-cv-22445-KMM Document 43-2 Entered on FLSD Docket 08/23/2021 Page 3 of 3




              19. lnnepublicmPnrtyprinrnryracesncrossngnnrbitofstateandledernl                      oflices,
                 cndorsotnettts fronr President Trurnp, relayed to polentinl volers througih his own uss ol
                 YouTube, Twitler, and Fnccbook snd thsir endorscd candidate's promotion of rhe
                 president's cndoruenrent through the sarne plutlorms, froquently saw dramatic, positive
                 increuses in tlrat candidltc's polling numbers jn each ofthc lollowing races:

                       l,   2lU8   -   Florlda (bveruo* Rrce
                       b. 2!!20:       Neq, nqu4shirn US Scttgta&ilce
                       C,   2820 T-b.nnessee Il|-genqtu Rgge

                       d,   2020   Texu Il!.Congrerstonal llhlrte!
                       9,   2021   - Ohlo d"   Congresstotttrl Dtstrtct
              20.  President Trump is thc unquestioned leatler of the Republican Party and continues to be
                 one of $e most influsntial figures in current Alupricalr politics.

              21. Uit inability  to engage with YouTube, Twitrer,         arrd Facebook has    sigrrificantly impacted
                 political discourse in the United Strtes.
              22. Regar<lless of a voter's aflinity for the viels of President Trunrp, American voters
                 wartls to know ifPresiclent Trump does, or does not, endorso a candidate.
              23.  The efforts by YouTube, Twitter, and Facebook to eliminate any relerence to the views
                 and contont of President Trurnp from thoir platforms creates a significant, and negative,
                 imprct on potitical debate irr the Urrited States.
              24. the value of an endorsement frorn President Trump           can confrdently be measured as
                 being worth hundreds ofthousands * even millions           - of dollars'   wortlr ofconventional
                 nrainstreanr nredia adverlisirrg expendilures.
              25,   PresidenrTrurnphasbeende-plarformedfromhisFacebook,YouTubeandTwiner
                 accounts since January 2021, zutd does not have the ability to create new accounts on
                 these platforms.

             26.   President Trunrp canrot post new contcnt or messages to his followprs/viewers on his
                 old account, nor can his fornrer follorvers/viewers post comnrents or talk to each otlter
             27 , tt ismy opinion that President Trump's continued          absence from youTube, Twittcr,       urd
                 Facebook constitutes a prior restraint in ttro vitality ofthe "marketplace ofideas" in
                 American politics. Social nredia has ploced "its finger on the scale" for voters who need
                 to weigh lhe views and content of President Trump in moking decisions on Congressionat
                 candidates in2022, and the presidential election in 2024.
                I declare under penalty of perjury, urder the la$6 of the slnte New
          Hampshire    _         , that the foregohrg is irue and correct.
                 Date this I6th day of A                   l,   at



                 By:
